Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 11/04/2020.
Acknowledgement of Replacement drawings
3. The drawing was received on 11/04/2021. This drawing is Figure 4.
Examiner Notes
4. Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Reply to Applicants arguments
5. Applicant’s arguments filed with the office on 11/04/2020 were fully considered and found to be not persuasive. Regarding applicants arguments with respect to circuit film, examiner respectfully disagrees and maintains that Kim et al teaches, “[0011] Such an organic light emitting display device is generally manufactured by forming a TFT array including a plurality of thin film 
    PNG
    media_image1.png
    409
    376
    media_image1.png
    Greyscale
of the substrate on which the TFT array is formed”. [0013] In more detail, as illustrated in FIG. 2, the organic light emitting display device generally includes a display unit 20 which is a light emitting region formed on an insulation substrate 10 made of a plastic or glass, scan driving units 30 and 40 for driving thin film transistors coupled to respective pixels of the display unit 20, a second electrode 60 which is a common electrode covering substantially the whole surface of the substrate 10, and test pads 50 for testing whether the thin film transistors of the display unit 20 normally operate or not. In FIG. 2, the test pads 50 are disposed outside of the display unit 20 in which a plurality of pixels are aligned.” 
Kim et al further teaches, “[0030] In accordance with another embodiment of the present invention, there is provided a method of manufacturing an organic light emitting display device, the method including: forming a display unit including a plurality of pixels on a substrate; forming a driver spaced apart from the display unit; forming signal lines coupling the display unit to the driver; and forming test pads electrically coupled to the signal line, wherein the forming of the signal lines includes forming a plurality of branch lines branched out from one signal line extended from the driver such that the plurality of branch lines are respectively coupled to pixels of the display unit, and the forming of the test pads or the forming of the branch lines include coupling the test pads to the branch lines respectively. [0031] According to an embodiment of the present invention, the forming of the display unit may include forming a first electrode, 
    PNG
    media_image2.png
    91
    65
    media_image2.png
    Greyscale
driver may include at least one of forming a scan driver or forming a data driver. The driver may include a scan driver, and the signal lines may include scan lines. [0052] As mentioned above, the organic light emitting display device according to an embodiment of the present invention includes a substrate, a display unit 100 formed on the substrate and having a plurality of pixels 110, drive units (e.g., 200 and 300) for providing drive signals to the display unit 100, and a plurality of signal lines X1 to Xm and Y1 to Yn for transferring the drive signals generated by the drive units 200 and 300 to the display unit 100”. 
As shown in figures 2 and 3 and the paragraphs ([0011], [0013], [0030]-[0032], [0052]) cited above, it is clear that the display device consisting of a layered film structure is formed according to semiconductor manufacturing process and scan drive units 30 and 40, test pads 50 of figure 2 and elements 200, 300 and 400 of figure 3 are formed separate from the display unit 100.
Applicant’s arguments regarding dependent claims 18-20 are based on the arguments with respect to the limitation circuit film and teachings of Kim et al, which are addressed above.  
Applicant's arguments which were not persuasive resulted in the grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
6. Claims 1-5, 9, 10-17 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al (US 2013/0155037 A1).

    PNG
    media_image2.png
    91
    65
    media_image2.png
    Greyscale
Regarding independent claim 1, Kim et al (US 2013/0155037 A1) teaches, A display device (figure 3) comprising: a first substrate including a display area  (element 100, figure 3) in which a plurality of pixel units (element 110, figure 3) are located and a non-display area adjacent to the display area (area showing data drive unit 200, scan drive unit 300 and controller 400 and shown adjacent to the dashed area 100 in figure 3); a circuit film (element 200, figure 3) connected to the first substrate; a printed circuit board (PCB) connected to the circuit film (controller 400 is connected to data drive unit 200 and scan drive unit 300); and a first inspection pad (element 510, figure 8), a second inspection pad (element 520, figure 8), and a third inspection pad (element 530, figure 8) located in the non-display area (figure 8, paragraph [0068]) and a bridge configured to electrically connect the first inspection pad, the second inspection pad, and the third inspection pad (line connecting 311, 312, and 313 in figure 8), wherein the circuit film comprises: a first line (element 311, figure 8) electrically connected to 
    PNG
    media_image3.png
    21
    122
    media_image3.png
    Greyscale
the first inspection pad (element 510, figure 8); a second line (element 312, figure 8) electrically connected to the second inspection pad (element 520, figure 8); a third line (element 313, figure 8) electrically connected to the third inspection pad (element 530, figure 8); and a branch point configured to branch at least one line selected from the first line, the second line, and the third line into two sub-lines (a branch line 621 is formed, a separate branch line 621 is formed to connect the option pad 620 to the scan line 310 paragraph [0074]), and wherein the PCB comprises a test pad unit connected to the first line, the second line, and the third line (when the option pad 620 is used, a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected paragraphs [0069], [0074])).

Regarding dependent claim 2, Kim et al (US 2013/0155037 A1) teaches the display device of claim 1. 
Kim doesn’t specifically teach wherein the branch point comprises a first branch point configured to branch the first line into a first sub-line and a second sub-line and a second branch point configured to branch the second line into a third sub-line and a fourth sub-line. 
Kim discloses the claimed invention except for second, third, and fourth sub-line.
Kim further teaches, that if multiple tests are needed to find the accurate defect location, a lot of time is consumed in the repairing or servicing process. Further, in order to identify whether a defect is properly repaired or serviced, several inspections should be carried out 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claim 3, Kim et al (US 2013/0155037 A1) teaches the display device of claim 2.
Kim (US 2013/0155037 A1) further teaches first test pad, a second test pad, a third test pad, a fourth test pad (510, 520, 530 and 620) as shown in figure 8 and explained in paragraph [0074]).
Kim discloses the claimed invention except for fifth test pad.
Kim further teaches, that if multiple tests are needed to find the accurate defect location, a lot of time is consumed in the repairing or servicing process. Further, in order to identify whether a defect is properly repaired or serviced, several inspections should be carried out likewise. In order to solve this problem, in an embodiment of the present invention, the signal 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claims 4 and 5, Kim et al (US 2013/0155037 A1) teaches the display device of claim 1.
Kim further teaches, a dummy inspection pad 620 as shown in figure 8 and paragraph [0074].
Kim does not specifically teach positioning dummy inspection pad between specific (first second or third) test pads (either between 510, 520 and 530).
Kim et al discloses the claimed invention except for positioning dummy inspection pad between specific test pads. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position/location of the dummy pad between test pads, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Regarding dependent claim 9, Kim et al (US 2013/0155037 A1) teaches the display device of claim 1.
Kim further teaches, wherein the bridge is integrated with the first inspection pad, the second inspection pad, and the third inspection pad (figure 8, paragraph [0069], [0074]).


    PNG
    media_image2.png
    91
    65
    media_image2.png
    Greyscale
Regarding independent claim 10,  Kim et al (US 2013/0155037 A1) teaches, A display device (figure 3) comprising: a first substrate including a display area (element 100, figure 3)  in which a plurality of pixel units (element 110, figure 3) are located and a non-display area adjacent to the display area (area showing data drive unit 200, scan drive unit 300 and controller 400 and shown adjacent to the dashed area 100 in figure 3); a circuit film (element 200, figure 3) connected to the first substrate; a printed circuit board (PCB) connected to the circuit film (controller 400 is connected to data drive unit 200 and scan drive unit 300); a first out bonding unit (element 510, figure 8), a second out bonding unit (element 520, figure 8), and a third out bonding unit (element 530, figure 8) configured to electrically connect the first substrate with the circuit film (figure 3); and a bridge located in the non-display area and configured to electrically connect the first out bonding unit, 
    PNG
    media_image3.png
    21
    122
    media_image3.png
    Greyscale
bonding unit (line connecting 311, 312, and 313 in figure 8), wherein the circuit film comprises: a first line (element 311, figure 8) electrically connected to the first out bonding unit (element 510, figure 8); a second line (element 312, figure 8) electrically connected to the second out bonding unit (element 520, figure 8); a third line (element 313, figure 8) electrically connected to the third out bonding unit (element 530, figure 8); and a branch point configured to branch at least one line selected from the first line, the second line, and the third line into two sub-lines (a branch line 621 is formed, a separate branch line 621 is formed to connect the option pad 620 to the scan line 310 paragraph [0074]), and wherein the PCB comprises a test pad unit connected to the first line, the second line, and the third line (when the option pad 620 is used, a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected paragraphs [0069], [0074]).

Regarding dependent claim 11, Kim et al (US 2013/0155037 A1) teaches the display device of claim 10.
Kim (US 2013/0155037 A1) further teaches first in bonding unit, a second in bonding unit, a third in bonding unit, a fourth in bonding unit configured to connect the circuit film with the PCB and arranged in a first direction (510, 520, 530 and 620) as shown in figure 8 and explained in paragraph [0074]).
Kim discloses the claimed invention except for fifth in bonding unit.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claim 12, Kim et al (US 2013/0155037 A1) teaches the display device of claim 10.
Kim (US 2013/0155037 A1) further teaches, a branch point and branching of a sub-line connected to in bonding unit as shown in figure 8 and described in paragraphs [0066], [0067]).
Kim discloses the claimed invention except for second, third, and fourth sub-line.
Kim further teaches, that if multiple tests are needed to find the accurate defect location, a lot of time is consumed in the repairing or servicing process. Further, in order to identify 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claim 13, Kim et al (US 2013/0155037 A1) teaches the display device of claim 12.
Kim (US 2013/0155037 A1) further teaches first test pad, a second test pad, a third test pad, a fourth test pad (510, 520, 530 and 620) as shown in figure 8 and explained in paragraph [0074]).
Kim discloses the claimed invention except for fifth test pad.
Kim further teaches, that if multiple tests are needed to find the accurate defect location, a lot of time is consumed in the repairing or servicing process. Further, in order to identify whether a defect is properly repaired or serviced, several inspections should be carried out 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claims 14 and 15, Kim et al (US 2013/0155037 A1) teaches the display device of claim 10.
Kim further teaches, a dummy inspection pad 620 as shown in figure 8 and paragraph [0074].
Kim does not specifically teach positioning dummy inspection pad between specific (first second or third) test pads (either between 510, 520 and 530).
However it would have been obvious to one of the ordinary skill in the art to have modified the teachings of Kim 
Kim et al discloses the claimed invention except for positioning dummy inspection pad between specific test pads. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position/location of the dummy pad between test In re Japikse, 86 USPQ 70.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claim 16, Kim et al (US 2013/0155037 A1) teaches the display device of claim 10.
Kim et al (US 2013/0155037 A1) further teaches, wherein a first bonding region in which the first substrate overlaps the circuit film is defined, and the first bonding region partially overlaps the bridge (figure 2, 4 and 8).

Regarding dependent claim 17, Kim et al (US 2013/0155037 A1) teaches the display device of claim 10.
Kim et al (US 2013/0155037 A1) further teaches, wherein the circuit film comprises a cover layer partially covering the first line the second line and the third line (paragraph [0013]).
7. Claims 6, 7 are rejected as being unpatentable over Kim et al (US 2013/0155037 A1) and Chen (US 2005/0127936 A1).
Regarding dependent claims 6 and 7, Kim et al teaches the display device of claim 1. 
Kim et al fails to specifically teach a cover layer.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings Kim et al by providing a cover layer as taught by Chen.
One of the ordinary skill in the art would have been motivated to make this modification to provide a covers to the terminal pads and also keep the adjacent bumps and terminals remain electrically isolated from one another (paragraph [0018], figures 4, 5A).

 	Regarding dependent claim 8, Kim et al and Chen teach the device of claim 6.
Kim et al and Chen disclose the claimed invention except for the distance between film pad unit and the branch point is about 300 m or more.
It would have been an obvious matter of design choice to optimize the distance between the film pad unit and branch point, since applicant has not disclosed that the claimed specific distance between the pad unit and branch point solves any stated problem or is for any particular purpose.
83188. Claims 18-20 are rejected as being unpatentable over Kim et al (US 2013/0155037 A1) and Fujikawa et al (US 2002/0079920 A1).
Regarding independent claim 18, Kim et al (US 2013/0155037 A1) teaches, A method of measuring a resistance of a display device, the method comprising: preparing a display device comprising a first substrate including a display area (element 100, figure 3)  in which a plurality 
    PNG
    media_image2.png
    91
    65
    media_image2.png
    Greyscale
adjacent to the dashed area 100 in figure 3), a circuit film (element 200, figure 3) connected to the first substrate, a printed circuit board (PCB) connected to the circuit film (controller 400 is connected to data drive unit 200 and scan drive unit 300); a first out bonding unit (element 510, figure 8), a first out bonding unit, a second out bonding unit, and a third out bonding unit configured to electrically connect the first substrate with the circuit film, a first in bonding unit (element 510, figure 8), a second in bonding unit (element 520, figure 8), a third in bonding unit (element 510, figure 8), a fourth in bonding unit (option pad 620, figure 8), configured to electrically connect the circuit film with the PCB (figure 3), and a bridge located on the first substrate and configured to electrically connect the first out bonding unit, the second out bonding unit, and the third out bonding unit (line connecting 311, 312, and 313 in figure 8), 
    PNG
    media_image3.png
    21
    122
    media_image3.png
    Greyscale
wherein the circuit film comprises a first line (element 311, figure 8) electrically connected to the first out bonding unit (element 510, figure 8), a second line (element 312, figure 8) electrically connected to the second out bonding unit (element 510, figure 8), a third line (element 313, figure 8) electrically connected to the third out bonding unit (element 510, figure 8), a first branch point configured to branch the first line into 
	Kim et al (US 2013/0155037 A1) fails to teach, measuring a resistance existing in the first in bonding unit and the second in bonding unit by connecting two terminals of a voltmeter having the two terminals to the first test pad and the second test pad.
Fujikawa et al (US 2002/0079920 A1) teaches, measuring a resistance existing in the first in bonding unit and the second in bonding unit by connecting two terminals of a voltmeter having the two terminals to the first test pad and the second test pad (paragraph [0133]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the foiling of the invention to have modified the teachings of Kim et al by providing a resistance measuring method as taught by Fujikawa et al.
One of the ordinary skill in the art would have been motivated to make this modification to provide a method for measuring contact resistance of the test element as taught by Fujikawa et al (paragraph [0133]).
Regarding the limitations, fifth in bonding unit, fifth test pad, second, third and fourth sub-line, Kim further teaches, that if multiple tests are needed to find the accurate defect location, a lot of time is consumed in the repairing or servicing process. Further, in order to identify whether a defect is properly repaired or serviced, several inspections should be carried out likewise. In order to solve this problem, in an embodiment of the present invention, the signal 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to branch the signal lines in to multiple branch sub-lines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
One of the ordinary skill in the art would have been motivated to make this modification, such that a defect between the test pads 510, 520, and 530 and the pixels 111, 112, and 113 can be inspected.

Regarding dependent claim 19, Kim et al (US 2013/0155037 A1) and Fujikawa et al (US 2002/0079920 A1) teach the method of claim 18.
Fujikawa et al (US 2002/0079920 A1) further teaches32, further comprising measuring a resistance existing in the third sub-line and the fourth sub-line by connecting the two terminals of a voltmeter having the two terminals to the third test pad and the fourth test pad ([0131]-[0134]). 

Regarding dependent claim 20, Kim et al (US 2013/0155037 A1) and Fujikawa et al (US 2002/0079920 A1) teach the method of claim 18.
Fujikawa et al (US 2002/0079920 A1) further teaches, further comprising measuring a resistance existing in the second out bonding unit by connecting four terminals of a resistance .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858